DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 11, 13 have been amended, claims 7 and 17 have been canceled.  Therefore, claims 1-4, 6, 9, 11-14, 16, 19 and 21-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11-14, 16, 19, 21, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer et al. (US 2018/0144820) in view of Jones et al. (US 2018/0189728) and in further view of Lantrip et al. (US 2015/0363860).

Regarding claim 1, Grimmer teaches a system for arranging transport of an alimentary component, the system comprising: at least a server, wherein the at least a server is designed and configured to: 
receive training data ([0084] see decision tree ƚ, [0256]), wherein the training data includes a plurality of data entries, each data entry of the plurality of data entries including at least an element of a 
receive at least a dietary request from a user device associated with a user, said dietary request identifying a religious identification of a user ([0067], [0082], [0103]); 
an alimentary instruction set generator module operating on the at least a server, the alimentary instruction set generation module designed and configured to: 
generate at least an alimentary instruction set ([0095]) as a function of the religious identification of the user and the training data ([0093]-[0094]), wherein generating the at least an alimentary instruction set comprises relating at least a portion of the dietary request to a plurality of alimentary labels as a function of the training data and the religious identification of the user ([0086], [0092]) and 
wherein the generated alimentary instruction set identifies an alimentary component to be physically transported to the user ([0065] “facilitate selling and delivering meals and other foods to users”, [0084] “The profile may also call for delivery of the meals”, [0209] “food recommendations correspond to meals that can be prepared and/or delivered to the user”);
a transport request generator module operating on the at least a server, the transport request generator module designed and configured to: 
generate at least a transport request as a function of the at least an alimentary instruction set and the training data, said transport request comprising data related to physically transporting the alimentary component to be physically transported to the user ([0220], [0248]-[0249], [0251], [0255]); 
wherein the at least a server is further designed and configured to: 


a physical performance executor, wherein the physical performance executor is configured to support reception of the alimentary components of the at least transport request ([0084] “The profile may also call for delivery of the meals”, [0248]-[0249]) via a user destination associated with the user ([0075]-[0076]), wherein the user destination is entered manually into a client device ([0069] “authenticates users … and allows them to enter relevant data”); 
a plurality of physical performance entity servers ([0065]); and a physical performance entity database ([0068]),
transmit a subset of data associated with user to the 

ƚ Decision Tree use a training model that predict a class or value of a target variable by learning simple decision rules inferred from prior data (training data).

Grimmer does not explicitly teach, however Jones discloses determine, based on the data related to physically transporting the alimentary component to be physically transported to the user, an ability of each of a plurality of physical performance entities to execute the at least a transport request ([0024], [0029]); 
select a physical performance entity based upon the determination of the abilities of the plurality of physical performance entities and a plurality of physical performance entity servers ([0024], [0029]); and a physical performance entity database, wherein each of the at least generated transport 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include a plurality of physical performance entities to execute the at least a transport request as disclosed by Jones.  Doing so would provide useful and efficient selection to enable delivery to a delegate of a user (Jones [0014]).
Further, if Grimmer, as modified by Jones, does not explicitly teach transmit a subset of data associated with user to the selected physical performance entity, Lantrip discloses the same in [0015]-[0016], [0056], [0059].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer, as modified to transmit a subset of data associated with user to the selected physical performance entity as disclosed by Lantrip. Doing so would continuously identify individual food preferences and automatically creating real-time and dynamic personalized food services and serving food items that will satisfy the preferences and dietary requirements of individuals whenever and wherever they are required (Lantrip [0001]7 [0003]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Grimmer as modified teaches the system and the method, wherein the transport request generator module is further configured to receive, from the user device, a plurality of user preference data associated with the user (Grimmer [0082], [0086], [0090], [0103]).



Regarding claims 4 and 14, Grimmer as modified teaches the system and the method, wherein the transport request generator module is further configured to determine, further based on the plurality of user preference data, the ability of each of the plurality of physical performance entities to execute the at least a transport request (Jones F8:116, [0024], [0029], Lantrip [0046]-[0047]).

Regarding claims 6 and 16, Grimmer as modified teaches the system and the method, wherein the transport request generator module is further configured to generate the at least a transport request as a function of user geo-location (Jones [0024], Grimmer [0075], Lantrip [0033], [0041], [0048]).

Regarding claims 9 and 19, Grimmer as modified teaches the system and the method, wherein the transport request further comprises a transport constraint and wherein the at least a server is further designed and configured to select the physical performance entity further based upon the transport constraint (Grimmer [0024], [0026], [0029], Lantrip [0037], [0040]-[0041], [0053]).

Regarding claims 21 and 24, Grimmer as modified teaches the system and the method, wherein the alimentary instruction set generator module comprises a first machine learning model (Grimmer [0085] see decision tree engine) and a second machine learning model each comprising a type of machine learning module and each configured to generate at least a portion of the at least an alimentary instruction set ([0188] see plurality of classifiers, [0256]), said type of the first machine 
NOTE previously cited reference of Tran et al. (US 2018/0001184), likewise discloses claims 21 and 24 in [0055] “prediction module may build models using machine learning based on support vector machines, artificial neural networks, or using other types of machine learning”, also see using Markov models [0203] and lazy learning [0204] for clustering and predictions And using “deep learning” on clinical and health data repository in [0361]-[0363], also see [0398] “prediction scoring engine includes a plurality of prediction models generated and maintained/updated by the by learning module (in this example 3: Na'ive Bayes, logistics regression, and neural network prediction models”; [0438] “use one or more machine learning techniques ( e.g., SVM technique)”; [0501] “Alternatively, machine learning such as classical, Bayesian, and/or statistical analysis techniques may be used to correlate and cross check one or more medical and/or drug claims with one or more health related characteristics and/or health conditions. For example, neural networks may be trained to associate information associated with medical and/or drug claims with particular health related characteristics and/or health condition”) and further obviates the teachings of Grimmer. 

Regarding claims 23 and 26, Grimmer as modified teaches the system and the method, wherein the data related to physically transporting the alimentary component to be physically transported to the user identifies a freshness of the alimentary component (Lantrip [0040], [0053]-[0054]).
NOTE claims 23 and 26 are likewise disclosed by analogous art Froseth et al. (US 8,249,946) in C12L45-44 and further obviate teachings of Tran and Lantrip.

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer as modified and in further view of Hotchkies et al. (US 10,225,365).

Regarding claims 22 and 25, Grimmer as modified teaches the system and the method, wherein the transport generator module comprises a first machine learning model and a second machine learning model each comprising a type of machine learning module (Grimmer [0256], [0261]) 
Grimmer does not explicitly teach, however Hotchkies discloses machine learning module and each configured to generate at least a portion of the at least a transport request in C2L58-67 – C3L1-13.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Tran to use different machine learning modules to generate at least a portion of the at least a transport request as disclosed by Hotchkies.  Doing so would serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention (Hotchkies C2L59-61).
NOTE claims 22 and 25 are likewise disclosed by analogous art Yates et al. (US 2018/0260736) in claims 5 and 19 and Goel et al (US 2019/0325757) in [0047], [0138] and further obviate teachings of Tran and Lantrip.

Response to Arguments
Applicant’s arguments filed, 03/15/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 23, 2021